TJOFLAT, Circuit Judge,
concurring in part and dissenting in part in which BIRCH, BARKETT and WILSON, Circuit Judges, join:
The majority states that Congress enacted 42 U.S.C. § 1997e(e) (passed as part of the Prison Litigation Reform Act of 1995, Pub.L. No. 104-134, 110 Stat. 1321 (1996) (codified in scattered sections of 42 U.S.C. & 28 U.S.C.) (the “PLRA”)) “[i]n an effort to stem the flood of prisoner lawsuits in federal court.” Ante at 972. The majority opinion, however, will do just the opposite. For this reason, and because the majority’s interpretation of section 1997e(e) cannot be reconciled with either the text of the statutory provision, or the congressional purpose, I dissent from the court’s holding that the district court properly dismissed plaintiffs’ complaint under section 1997e(e) of the PLRA,1 even though that section no longer applies to plaintiffs because they are no longer prisoners within the meaning of the Act.2
Today the court holds that a district court lacks discretion to allow a former prisoner to supplement his complaint to notice the fact of his release from incarceration. This means that whenever a prisoner flies an action for mental or emotional injury, the district court has an obligation to dismiss the case no matter what stage the litigation has reached, and regardless of whether section 1997e(e) has ceased to apply in his case. Because the district court must dismiss a former prisoner’s case without prejudice, the court will have to entertain the case a second time after essentially the same action is re-filed. Today’s decision requires this result even if the first suit reached the summary judgment stage or went to trial. Two full-blown court proceedings may now be required to dispose of one case; this hardly “stem[s] the flood of prisoner lawsuits in federal court.”
In Part I, below, I set out the facts of the instant case. In Part II, I explain that because plaintiffs are allowed to supplement their complaint under Rule 15(d) of the Federal Rules of Civil Procedure to notice the fact of their release from incarceration, they should be able to continue their lawsuit against employees of the Georgia Department of Corrections (the “GDC”). Finally, in Part III, I discuss the awful burden that the majority has placed on the judiciary by requiring distinct courts to dismiss a former prisoner’s claims for mental or emotional injury un*987der section 1997e(e), and then entertain his claims anew when the plaintiff re-files what is essentially the same lawsuit.
I.
Eleven plaintiffs brought this civil rights suit for damages and injunctive relief in the United States District Court for the Middle District of Georgia against employees of the GDC;3 six of these plaintiffs are presently before the court. Plaintiffs alleged violations of their Fourth, Eighth, and Fourteenth Amendment rights as a result of actions allegedly taken by the defendants during a “shakedown” at Georgia’s Dooly State Prison facility.4 The district court referred the case to a magistrate judge in accordance with 28 U.S.C. § 636 (1994).
On February 4, 1998, before the magistrate judge- had issued his report and recommendation to the district court, plaintiffs moved the court for leave to withdraw their claims for injunctive relief because they had been released from the custody of the GDC, and them release had mooted such claims. See Tucker v. Phyfer, 819 F.2d 1030, 1033 (11th Cir.1987). In his report, the magistrate judge recognized that “[presently pending before” him was “the plaintiffs’ motion to withdraw the in-junctive claims of six of their number who have been released.” He implicitly granted plaintiffs’ motion to withdraw then-claims for injunctive relief, and despite the fact that plaintiffs were no longer incarcerated, he also recommended that then-claims for compensatory and punitive damages be dismissed under 42 U.S.C. § 1997e(e).5 Section 1997e(e) provides that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody without a prior showing of physical injury.” The magistrate judge reasoned that “§ 1997e(e) is applicable to the claims of prisoners who have been released,” citing Zehner v. Trigg, 952 F.Supp. 1318, 1324 (S.D.Ind.1997), and Kerr v. Puckett, 967 F.Supp. 354, 361-62 (E.D.Wis.1997), both of which were overturned by the Seventh Circuit in Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir.1998) (holding that section 1997e(e) does not apply to former prisoners who are no longer incarcerated). It is thus abundantly clear that the magistrate judge treated plaintiffs’ complaint as supplemented under Rule 15(d) to reflect the fact that plaintiffs had been released from the custody of the GDC.6 It is also clear that he recom*988mended dismissal of plaintiffs’ claims for compensatory and punitive damages despite the fact that plaintiffs were no longer incarcerated. His recommendation, in this regard, was based on an error in interpreting section 1997e(e) to apply to the claims of former prisoners who are no longer incarcerated. The district court adopted the magistrate judge’s recommendation without relevant modification, and dismissed plaintiffs claims with prejudice.7
*989II.
Following, I discuss three elements necessary to resolve the question of whether to allow plaintiffs to supplement their complaint to reflect the fact of their release, and thus to allow them to continue their civil suit against employees of the GDC. These are: (1) under 42 U.S.C. § 1997e(e), prisoners cannot bring federal civil actions for “mental or emotional injury suffered while in custody without a prior showing of physical injury” while they are confined; (2) after they are released from confinement, former prisoners can bring federal civil actions for “mental or emotional injury suffered while in custody without a prior showing of physical injury”; and (3) Rule 15(d) of the Federal Rules of Civil Procedure allows litigants to supplement their pleadings to “set[ ] forth transactions or occurrences or events which have happened since the date of the [original] pleading ... even though the original pleading is defective in its statement of a claim for relief or defense.” After discussing these elements, I then ask whether Congress has indicated, either in the statutory text or in the legislative history of the PLRA, its intent to abrogate Rule 15(d) in applying section 1997e(e), so that prisoners should be precluded from supplementing their complaints to reflect the fact of their release.
A.
42 U.S.C. § 1997e(e) precludes prisoners from bringing federal civil actions “for mental or emotional injury suffered while in custody without a prior showing of physical injury” while they are “confined in a jail, prison, or other correctional facility.” For reasons not entirely clear to me, the majority spends most of its opinion focusing on this element, canvassing every part of the PLRA to come up with the totally unremarkable conclusion that when section 1997e(e) says “[n]o Federal civil action may be brought,” it means that no prisoner can “commence or start a lawsuit,” ante at 973, for “mental or emotional injury suffered while in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).
I have no idea why the majority goes to such lengths to demonstrate this point, or what other definition of the word “brought” might be considered plausible. The majority appears to believe that the panel mistakenly interpreted “brought” to mean “maintain[ed]” or “continue[d],” ante at 973, and that this was the source of its supposed error in holding that plaintiffs should be allowed to supplement their complaint to reflect the fact of their release. But following the majority’s reasoning, it would make no difference if the statute prohibited the “commencing” of a federal civil action, or the “maintenance” of a federal civil action while in custody. According to the majority, a violation of the statute requires the district court to dismiss the plaintiffs suit no matter what *990events transpire subsequent to the violation. If this is the case, then the district court would have to dismiss a suit, even after the prisoner’s release, that was “maintained” by a prisoner while in custody, just as the court would have to dismiss a suit that was “commenced” while in custody. I thus fail to understand the majority’s distinction, 'but in any case, it is of no moment. It is obvious that the word “brought” means “commence[d] or start[ed],” ante at 973, and so I have no quibble with this aspect of the majority opinion.8 The question is not what is the meaning of the word “brought.” It is, instead, what happens when a plaintiff violates section 1997e(e) by bringing a federal civil action while in custody, but is later *991released, and seeks to supplement Ms pending complaint to reflect the fact of his release? In other words, what is the remedy for plaintiffs violation of the statute?
The second element is that 42 U.S.C. § 1997e(e) does not apply to former prisoners who are no longer incarcerated. As the panel explained,
42 U.S.C. § 1997e(e) provides: “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody without a prior showing of physical injury.” Section 1997e(h) defines a “prisoner” as “any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h) (Supp. II 1996). According to the plain language of the statute, section 1997e(e) does not apply to former prisoners, or those who have been released from a correctional facility, because such persons are clearly not “confined in a jail, prison, or other correctional facility,” or “incarcerated or detained in any facility.” The statute could not be more plain: it applies to those who (a) seek a civil remedy for mental or emotional injury suffered while in custody, and (b) seek such a remedy while they are incarcerated. As the Seventh Circuit has noted in analyzing section 1997e(e), “[t]he statutory language does not leave wriggle room.” Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir.1998). It does not apply to persons who have never been prisoners; nor does it apply to former prisoners who seek civil relief for injuries suffered while they were prisoners.
Defendants argue that Congress’ purpose in enacting the PLRA was to curtail frivolous prisoner litigation, and that reading the statute to bar certain claims by current but not former prisoners is not faithful to congressional intent because, under our interpretation today, some claims “for mental or emotional injury suffered while in custody” can be brought “without a prior showing of physical injury.” Further, defendants see little sense in discriminating between prisoners who bring suit while they are incarcerated, and former prisoners who seek relief on the same day they are released.
Absent mistake or absurdity, we implement the statutory language as enacted. Salinas v. United States, 522 U.S. 52, 57-58, 118 S.Ct. 469, 473-74, 139 L.Ed.2d 352 (1997). Here, the language of section 1997e(e) could not be clearer. And contrary to defendants’ congressional intent argument, Congress manifestly wanted to draw a bright line distinction between those who are prisoners, and those who are not prisoners. See 141 Cong. Rec. S7524-26 (daily ed. May 25, 1995) (statements by Senators Dole and Kyi) (prisoners have a unique incentive to file frivolous lawsuits because litigation “has become a recreational activity for long-term residents of our prisons,” because prisoners “have little to lose and everything to gain,” and because filing frivolous complaints is “a means of gaining a short sabbatical in the nearest Federal courthouse”) (citations and internal quotation marks omitted). The distinction makes a good deal of sense because the “[ojpportunity costs of litigation rise following release, diminishing the need for special precautions against weak suits.” Kerr, 138 F.3d at 323. In light of the overwhelming clarity of the statutory text, we join the Seventh Circuit in holding that section 1997e(e) applies only to prisoners who are incarcerated at the time they seek relief, and not to former prisoners who seek damages for injuries suffered while they were incarcerated. See id.; see also, Greig v. Goord, 169 F.3d 165, 167 (2d Cir.1999) (interpreting “prisoner” as used in section 1997e(a), *992dealing with administrative exhaustion, as not applying to former prisoners no longer incarcerated); Doe v. Washington County, 150 F.3d 920, 924 (8th Cir.1998) (interpreting “prisoner” as used in section 1997e(d), dealing with attorneys’ fees, as not applying to former prisoners).
Harris, 190 F.3d at 1284-85. The majority concurs in this holding today. See ante at 979-80 (“Because section 1997e(e) applies only to claims filed while an inmate is confined, it does not prevent a former prisoner from filing after release a monetary damages claim for mental or emotional injury suffered while confined, without a prior showing of physical injury.”).
The third and final element is that under Rule 15(d) of the Federal Rules of Civil Procedure, litigants are allowed to supplement their pleadings to “set[ ] forth transactions or occurrences or events which have happened since the date of the [original] pleading ... even though the original pleading is defective in its statement of a claim for relief or defense.” Prior to 1963, the text of Rule 15(d) read, in part, as follows:
Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented.
Minnesota Mining and Mfg. Co. v. Superior Insulating Tape Co., 284 F.2d 478, 481 (8th Cir.1960) (quoting Fed.R.Civ.P. 15(d)) (emphasis omitted). Because of this wording, “several federal courts held that a supplemental complaint could not be used to cure a complaint that failed to state a claim for relief, even though subsequent events had made plaintiffs right to relief apparent and the later pleading effectively cured the deficiencies in the initial effort.” 6A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1505 (2d ed.1990). The theory these courts used was that “plaintiffs right to relief had to be predicated on facts in existence at the time the complaint was filed.” Id; see, e.g., La Salle Nat’l. Bank v. 222 East Chestnut St. Corp., 267 F.2d 247, 252 (7th Cir.1959); Bonner v. Elizabeth Arden, Inc., 177 F.2d 703, 705 (2d Cir.1949). But see Camilla Cotton Oil Co. v. Spencer Kellogg and Sons, Inc., 257 F.2d 162, 165, 167-68 (5th Cir.1958) (allowing plaintiff, under pre-1963 Rule 15(d), to supplement claim for attorney’s fees with a pleading indicating that the statutory notice required for plaintiff to get attorney’s fees had been satisfied subsequent to the filing of the claim, even though the claim was “imperfect until proper notice was given”); 9 United States v. Reiten, 313 F.2d 673, 674-75 (9th Cir.1963) (allowing plaintiff, under pre-1963 Rule 15(d), to supplement complaint with notice to the court that the ninety days required by federal statute before plaintiff had a “right to sue” had expired since the filing of the complaint because “[t]o require appellant to commence a new and separate action in these circumstances would have been to insist upon an empty formalism”). In response to what was perceived as the useless formality of forcing a district court to dismiss a suit without prejudice, so that the plaintiff could then re-file the suit based on subsequent events that had made clear his right to relief, Rule 15(d) was amended in 1963 to include the following language: “Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense.” The advisory committee’s note to the 1963 amendment emphasizes that the amended Rule is intended to allow both courts and litigants flexibility in addressing the substance of a plaintiffs com*993plaint, rather than require parties to engage in an empty ritual of mindless form:
Rule 15(d) is intended to give the court broad discretion in allowing a supplemental pleading. However, some cases, opposed by other cases and criticized by the commentators, have taken the rigid and formalistic view that where the original complaint fails to state a claim upon which relief can be granted, leave to serve a supplemental complaint must be denied.... Thus plaintiffs have sometimes been needlessly remitted to the difficulties of commencing a new action even though events occurring after the commencement of the original action have made clear the right to relief.
Under the amendment the court has discretion to permit a supplemental pleading despite the fact that the original pleading is defective.
Fed.R.Civ.P. 15(d) advisory committee’s note (1963). Thus, it is now clear that plaintiffs are allowed to supplement their pleadings, even if their claim for relief is entirely dependent on events occurring subsequent to the filing of their original complaints.
It is also clear that plaintiffs can cure jurisdictional defects in their original complaints by means of a supplemental pleading. In Mathews v. Diaz, 426 U.S. 67, 96 S.Ct. 1883, 48 L.Ed.2d 478 (1976), plaintiff filed a complaint under the Social Security Act, challenging the constitutionality of a provision of the Act which conditioned an alien’s eligibility for benefits on continuous residence in the United States for a five-year period and admission for permanent residence. Plaintiff filed his complaint on October 24, 1972; but it was not until two days later, on October 26, that plaintiff actually filed an application for enrollment in the Social Security benefits program, and then brought the fact of his application to the attention of the district court (without formally supplementing his complaint). The statutory provision giving plaintiff a right of action, provided that
[a]ny individual, after any final decision of the Secretary made after a hearing to which he was a party, irrespective of the amount in controversy, may obtain a review of such decision by a civil action commenced within sixty days after the mailing to him of notice of such decision or within such further time as the Secretary may allow.
42 U.S.C. § 405(g) (1994) (emphasis added). Because plaintiff had filed his action before he had applied for benefits, the Supreme Court had to decide “whether the District Court had jurisdiction over [plaintiffs] claim.” Mathews, 426 U.S. at 75, 96 S.Ct. at 1889. The Court responded as follows:
We have little difficulty with [plaintiffs] failure to file an application with the Secretary until after he was joined in the action. Although 42 U.S.C. § 405(g) establishes filing of an application as a nonwaivable condition of jurisdiction ..., [plaintiff] satisfied this condition while the case was pending in the District Court. A supplemental complaint in the District Court would have eliminated this jurisdictional issue; since the record discloses, both by affidavit and stipulation, that the jurisdictional condition was satisfied, it is not too late, even now, to supplement the complaint to allege this fact. Under these circumstances, we treat the pleadings as properly supplemented by the Secretary’s stipulation that [plaintiff] had filed an application.
Id. (citations omitted). The Court further elaborated,
“[d]efective allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.” 28 U.S.C. § 1653. Although the defect in [plaintiffs] allegations must be cured by supplemental pleading, instead of amended pleading, the statutory purpose of avoiding needless sacrifice to defective pleading applies equally to this case.... Despite [plaintiffs] failure to supplement the complaint, the District Court was *994aware that he had filed his application; since the Secretary stipulated that the application had been filed, the defect in the pleadings surely did not prejudice him.
Id. at 75 n. 9, 96 S.Ct. at 1889 n. 9 (citations omitted).
Until today, this court has consistently followed the Supreme Court’s direction that a supplemental pleading should be liberally allowed if it will cure a defect in the complaint. In M.G.B. Homes, Inc. v. Ameron Homes, Inc., 903 F.2d 1486 (11th Cir.1990), plaintiff sued for infringement under the Copyright Act, which provides, in pertinent part,
no action for infringement of the copyright in any work shall be instituted until registration of the copyright claim has been made in accordance with this title.
17 U.S.C. § 411(a) (1994) (emphasis added). Plaintiff filed a complaint for infringement before applying for copyright registration, but later moved the court to supplement its pleading with notice that it had since filed the required application with the Copyright Office. The district court allowed the supplement and we affirmed, even though “[t]he registration requirement is a jurisdictional prerequisite to an infringement suit.” Id. at 1488. We stated,
[the district court] was, at most, technically without jurisdiction to entertain [plaintiffs] motion to amend its com-
plaint. However, it is entirely contrary to the spirit of the Federal Rules of Civil Procedure for decisions on the merits to be avoided on the basis of such mere technicalities.
The amended complaint submitted by [plaintiff] contained all the required allegations. On its face it asserted that the trial court had jurisdiction over the new infringement action. Except for the technical distinction between filing a new complaint and filing an amended complaint, the case would have been properly filed.
Id. at 1489 (internal citation and quotation marks omitted);10 see also Lussier v. Dugger, 904 F.2d 661, 669-70 (11th Cir.1990) (holding that plaintiff should be allowed to supplement his complaint with the fact that since filing against a state agency under the federal Rehabilitation Act, the Act had been amended to abrogate the state’s Eleventh Amendment immunity, and thus the district court had jurisdiction over the case for any violations that took place subsequent to the date of the amendment’s enactment); Rowe v. United States Fidelity and Guar. Co., 421 F.2d 937, 940, 944 (4th Cir.1970) (holding that district court abused its discretion in denying plaintiffs, as creditors of an insured, leave to supplement their complaint, originally filed before the insured had assigned his rights in the insurance to the creditors, with notice that the insured had since assigned his rights; this was so even *995though the “action [was] judicially cognizable at all ... only through [the] assignment”); Roth Greeting Cards v. United Card Co., 429 F.2d 1106, 1108-09 (9th Cir.1970) (holding that it was error for the district court to dismiss plaintiffs complaint for lack of jurisdiction under the Copyright Act, which provided that no infringement action “shall be maintained” until the work is registered, when the plaintiff registered the work subsequent to the filing of its complaint, and a pretrial conference order evidenced that the court treated the complaint as supplemented); Security Ins. Co. v. United States, 838 F.2d 444, 449 (9th Cir.1964) (holding that plaintiff should be allowed to supplement his complaint under the Miller Act, originally filed before the statutory period of ninety days provided for in 40 U.S.C. § 270b(a) had elapsed, with notice that ninety days had since elapsed, because the federal rules encourage “decisionfs] on the merits”); Katzman v. Sessions, 156 F.R.D. 85, 39 (E.D.N.Y.1994) (holding that plaintiff should be allowed to supplement his complaint with notice that he had exhausted the administrative remedies required for him to file suit under the Freedom of Information Act, 5 U.S.C. § 552 (1994); the fact that he did not exhaust until after filing did not require dismissal); Montgomery Environmental Coalition v. Fri, 366 F.Supp. 261, 265-66 (D.D.C.1973) (holding that plaintiffs should be allowed to supplement their complaint with notice that the statutory period of sixty days required under the Water Pollution Control Act had elapsed since they filed their complaint; this was so even though 33 U.S.C. § 1365(b) provided that “[n]o action may be commenced ... prior to sixty days after the plaintiff has given notice of the alleged violation”) (emphasis added); Amar v. Garnier Enters., Inc., 41 F.R.D. 211, 214-15 (C.D.Cal.1966) (holding that plaintiff should be allowed to supplement his complaint with notice that since filing shareholder’s derivative action under California law, he had become a registered shareholder; this was so even though California Corporations Code provided that “[n]o action may be instituted or maintained in right of any ... corporation ... by the holder ... of shares ... unless ... the plaintiff alleges in the complaint that he was a ... registered shareholder ... at the time of the transaction or any part thereof of which he complains”) (emphasis added); Lynam v. Livingston, 257 F.Supp. 520, 524-25 (D.Del.1966) (holding that plaintiff should be allowed to supplement her complaint filed as a shareholder’s derivative action with notice that since filing, she had made a demand upon the board of directors to prosecute the claim; “the fact that plaintiff was without standing to sue when suit was begun cannot deprive her of the right to allege in a supplemental complaint that after suit was instituted she complied with all conditions required to give her a right to sue”).11
*996The courts’ liberal allowance of supplemental pleadings to enable parties to state a case or cure a jurisdictional defect is consistent with the underlying philosophy of the Federal Rules of Civil Procedure, that the Rules should “be construed and administered to secure the just, speedy, and inexpensive determination of every action.” Fed.R.Civ.P. 1. “The Federal Rules reject the approach that pleading is a game of skill in which one misstep by counsel may be decisive to the outcome and accept the principle that the purpose of pleading is to facilitate a proper decision on the merits.” Foman, 371 U.S. at 181— 82, 83 S.Ct. at 230. Thus, courts routinely grant leave to parties to amend their pleadings under Rule 15(a) to set forth transactions, occurrences, or events that could have been included in the original pleading, but were omitted for one reason or another. See id. (“In the absence of any apparent or declared reason — such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment, etc.— the leave sought [to amend] should, as the rules require, be ‘freely given.’ Of course, the grant or denial of an opportunity to amend is within the discretion of the District Court, but outright refusal to grant the leave without any justifying reason appearing for the denial is not an exercise of discretion; it is merely abuse of that discretion and inconsistent with the spirit of the Federal Rules.”); Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.1991) (“If our precedent leaves any doubt regarding the rule to be applied in this circuit, we now dispel that doubt by restating the rule. Where a more carefully drafted complaint might state a claim, a plaintiff must be given at least one chance to amend the complaint before the district court dismisses the action with prejudice.”); Warner v. Alexander Grant & Co., 828 F.2d 1528, 1531 (11th Cir.1987) (holding that it was error for the district court to dismiss with prejudice without granting leave to amend because “[t]he district court’s order contravened the well established policy in the federal courts favoring liberal pleading requirements”); Czeremcha v. International Ass’n of Machinists & Aerospace Workers, 724 F.2d 1552, 1556 (11th Cir.1984) (holding that leave to file an amendment should be “granted liberally”). And under Rule 15(b), courts should allow amendments to conform the pleadings to the evidence both during trial, and even after judgment, as long as the opposing party cannot prove that he is thereby prejudiced:
When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of *997these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice the party in maintaining the party’s action or defense upon the merits.
Fed.R.Civ.P. 15(b). All of this is in conformance with the “liberal system of notice pleading set up by the Federal Rules,” requiring only a “short and plain statement of the claim showing that the pleader is entitled to relief.” Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 168, 113 S.Ct. 1160, 1163, 122 L.Ed.2d 517 (1993) (internal quotation marks omitted). The American legal system encourages the efficient resolution of claims on the merits, and not the avoidance of legal issues by means of tightfisted pleading requirements that constitute nothing more than traps for the unwary.
With all three elements on the table, we can now answer the question of whether plaintiffs in the instant case can supplement their complaint to reflect the fact of their release, and thus continue their civil lawsuit against employees of the GDC; and the answer is obviously that they can. 42 U.S.C. § 1997e(e) provides that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody without a prior showing of physical injury.” There is nothing in the plain language of the statute that suggests that Congress wanted federal courts to ignore Rule 15(d) in applying section 1997e(e). Given that the Federal Rules of Civil Procedure do, themselves, have statutory effect, see United States v. St. Paul Mercury Ins. Co., 361 F.2d 838, 839 (5th Cir.1966), and given the enormous body of caselaw applying Rule 15(d) to cases in which plaintiffs must supplement their complaints in order to state a case or cure a jurisdictional defect, we would expect Congress to speak with unmistakable clarity if it wanted to override the Federal Rules of Civil Procedure in' PLRA cases. See Conroy v. Aniskoff, 507 U.S. 511, 516 & n. 10, 113 S.Ct. 1562, 1566 & n. 10, 123 L.Ed.2d 229 (1993) (holding that there is a presumption that Congress is aware of the relevant case law); Chisom v. Roemer, 501 U.S. 380, 396, 111 S.Ct. 2354, 2364, 115 L.Ed.2d 348 (1991) (holding that if Congress had an intent to deviate from an established legal rule, “Congress would have made it explicit in the statute”). But there is no such unmistakable statement of abrogation; there is not even a hint in the statute that federal courts should abandon the usual rules of pleading, and disallow supplements which have always (at least since 1963) been freely allowed in the normal course to cure a defective complaint. See Mathews, 426 U.S. at 75 n. 9, 96 S.Ct. at 1889 n. 9 (“[T]he statutory purpose of avoiding needless sacrifice to defective pleading applies equally” in cases in which plaintiffs must supplement their complaints, as it does to cases in which plaintiffs seek to amend.); Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir.1995) (“[Ljeave to file a supplemental pleading should be freely permitted.”); Music Deli & Groceries, Inc. v. IRS, 781 F.Supp. 992, 997 (S.D.N.Y.1991) (same).
It does not appear that anyone in Congress even thought about the proposition that Rule 15(d) might not apply in PLRA cases. Despite the majority’s “irresistible” impulse to dive into the legislative history, ante at 977, there is not one word from anyone in Congress, or anyone commenting upon the ramifications of the Act, that indicates that Rule 15(d) might not apply in PLRA cases. See Chisom, 501 U.S. at 396 & n. 23, 111 S.Ct. at 2364 & n. 23 (holding that if Congress had an intent to deviate from an established legal rule when it enacted a statute, “at least some of the Members would have identified or mentioned [the issue] at some point in the *998... legislative history- Congress’ silence in this regard can be likened to the dog that did not bark.”). In light of today’s decision, whenever Congress enacts a statute that qualifies the right of a person to “bring” or “commence” or “institute” an action under federal law, district courts in the Eleventh Circuit will have to conclude that Rule 15(d) is inapplicable, and that courts lack discretion to allow supplemental pleadings to enable a party to state a case or cure a jurisdictional defect. See ante at 984 (“If an amendment or supplement to the pleadings is offered to show that the citizenship of one of the original parties has changed since the lawsuit was filed, that amendment or supplement should be denied as futile.”).
Further, it is clear from the text of the statute that if Congress had wanted to override a Federal Rule of Civil Procedure, it certainly knew how to do so. In the same statutory section as 42 U.S.C. § 1997e(e), Congress provided in section 1997e(c)(l) that
[t]he court shall on its own motion or on the motion of a party dismiss any action brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility if the court is satisfied that the action is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief.
42 U.S.C. § 1997e(c)(l). This statutory provision clearly overrides a defendant’s normal obligation to file a Rule 12(b)(6) motion or other responsive pleading with the court in order to obtain a pre-answer dismissal, by allowing the court to dismiss sua sponte a plaintiffs action if it is “frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief.” Id. We read each statutory provision with reference to the whole Act. See Massachusetts v. Morash, 490 U.S. 107, 115, 109 S.Ct. 1668, 1673, 104 L.Ed.2d 98 (1989). Where Congress has demonstrated its ability to provide for a particular remedy with specific' statutory language, we should not read a statutory provision that contains no such specific language to allow for the particular remedy at issue. See Dean v. American Sec. Ins. Co., 559 F.2d 1036, 1039 (5th Cir.1977); see generally Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 38, 118 S.Ct. 956, 963, 140 L.Ed.2d 62 (1998); West Virginia Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 111 S.Ct. 1138, 113 L.Ed.2d 68 (1991). Congress knew how to abrogate the Federal Rules when it wanted to do so, in section 1997e(c)(l). Because Congress enacted no abrogating language in section 1997e(e), it could not have meant that courts should ignore Rule 15(d) of the Federal Rules of Civil Procedure in applying that section of the PLRA.
So, the ultimate question remains: if Congress did not mean to override Rule 15(d) in enacting section 1997e(e), what is the remedy for a violation of the statute? The answer, again, is simple. If a federal civil action is brought by a confined prisoner “for mental or emotional injury suffered while in custody without a prior showing of physical injury,” then the defendant should move the court to dismiss the ease under 42 U.S.C. § 1997e(e). If the plaintiff cannot supplement his complaint to cure the defect, then the court should dismiss the case. If, on the other hand, the plaintiff can cure the defect with notice that section 1997e(e) no longer applies to him, because he has been released from custody, then absent “undue delay, bad faith, dilatory tactics, [or] undue prejudice ..., the motion [to supplement under Rule 15(d) ] should be freely granted.” Quaratino, 71 F.3d at 66. Neither this court, nor the Supreme Court, has ever held that when Congress resti’icts a plaintiffs right to bring a cause of action, we should do anything other than obey the congressional command by using the usual procedures *999for pleading, adjudication, and dismissal. Absent explicit direction to the contrary, there is no reason to do so today.12
B.
Lacking any textual or case support, the majority attempts to prop up the court’s holding with references to the legislative history that purportedly establish that Congress’ single-minded goal in enacting section 1997e(e) was to curtail prisoner “fílingfs]” of lawsuits challenging conditions of confinement. See ante at 977-78, 981-82. Congress was so driven by its objective to stamp out prisoner “filing[s],” we are told, that once a prisoner commits the unpardonable error of “filing” while still incarcerated, all other considerations are out; the suit must be dismissed come hell or high water. First, it is important to note how crucial this legislative history is to the majority’s argument, in an opinion that purports to take a textualist approach to statutory interpretation, see ante at 972 (“We begin our construction of section 1997e(e) where courts should always begin the process of legislative interpretation, and where they often should end it as well, which is the words of the statutory provision.”). The majority initially tries to justify its holding with the clear language of the statute; this is why its spends so much time trying to answer the mind-numbing question of “whether ‘bring’ means to commence or start a lawsuit, or instead means to maintain or continue it to conclusion.” Ante at 972-73. As we have already seen, however, the conclusion that “bring” means “commence” does nothing to buttress the court’s holding. Under the majority’s reading of the statute, it would not matter whether “bring” meant to “commence,” to “maintain,” or to “immediately cease and desist.” No matter what the word means, if a prisoner does it while confined, then the case must be dismissed, no questions asked. This is the ultimate conclusion that the majority must establish — that whatever section 1997e(e) prohibits, if a person who is confined in a jail, prison, or other correctional facility does it, then Congress intended that courts ignore Rule 15(d) and dismiss the case regardless of whether section 1997e(e) has ceased to apply in the individual’s circumstances. The clear text cannot establish this conclusion because section 1997e(e) says nothing about overriding the existing and facially applicable Rules of Civil Procedure. Therefore, in an effort to find a leg to stand on, the “textualist” majority is forced to rely upon the legislative history to make an argument based upon congressional intent (and not the words that Congress actually enacted).13
*1000While its attempt to glean from the legislative history a congressional fixation on prisoner “filing” is laudable, the majority misses the mark here as well. In the first place, the “filing” argument is belied by the plain language of the statute, which states that “[n]o Federal civil action may be brought by a prisoner confined... 42 U.S.C. § 1997e(e) (emphasis added). Part III.D.l of the panel opinion (now reinstated) held that this language only precludes prisoners from bringing damages actions for mental or emotional injury suffered while in custody, and does nothing to prevent prisoners from bringing actions for declaratory or injunctive relief. See Harris, 190 F.3d at 1287-89. If Congress had wanted to stamp out all prisoner filings, why leave the injunctive avenue of *1001relief available? Under the statute, prisoners can still seek injunctive relief from ongoing mental or emotional injury; they are just precluded from seeking damages.
Moreover, the legislative history, itself, demonstrates that Congress’ purpose in enacting section 1997e(e) was a bit more nuanced than stamping out prisoner “filings.” The majority unwittingly stumbles upon this conclusion when it opines,
[a]s the Seventh Circuit has explained, “Congress deemed prisoners to be pestiferous litigants because they have so much free time on their hands and there are few costs to filing suit.” Kerr v. Puckett, 138 F.3d at 323. The distinction between current and former prisoners makes sense for that reason, and because “[ojpportunity costs of litigation rise following release, diminishing the need for special precautions against weak suits.” Id.; see also Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir.1999) (“[I]t is certainly conceivable that, because of significant potential gains and low opportunity costs, prisoners generally file a disproportionate number of frivolous suits as compared to the population as a whole.”); Tucker v. Branker, 142 F.3d 1294, 1301 (D.C.Cir.1998) (noting that “prisoners have a lower opportunity cost for their time than other indigent (and in all likelihood, non-indigent) litigants.”).
Ante at 978. As the majority indirectly recognizes, the real purpose of section 1997e(e) was not simply to end prisoner “filings,” but to curtail what was viewed as the largely meritless litigation (money damages suits for mental or emotional injury) being pursued by a group of people (prisoners) who face uniquely low opportunity costs in pursuing such litigation. The legislative history is replete with references to the idea that prisoners put an especially heavy burden on courts’ civil dockets because they have little else to do other than think up ways to sue their jailors. See, e.g., 141 Cong. Rec. S7524-26 (daily ed. May 25, 1995) (statements by Senators Dole and Kyi) (prisoners have a unique incentive to file frivolous lawsuits because litigation “has become a recreational activity for long-term residents of our prisons,” because prisoners “have little to lose and everything to gain,” and because frivolous complaints are “a means of gaining a short sabbatical to the nearest Federal courthouse”) (citations and internal quotation marks omitted). If Congress just wanted to cut down on court “filings,” why focus on prisoners at all? Congress could have focused its attention on any number of groups that were deemed to be especially litigious. Instead, however, Congress chose to preclude the bringing of federal civil actions by prisoners because they constituted the group that was particularly well-positioned in the litigation arena. Prisoners have more free time, and often easier access to legal resources than most of the American population. See Bounds v. Smith, 430 U.S. 817, 828, 97 S.Ct. 1491, 1498, 52 L.Ed.2d 72 (1977) (holding “that the fundamental constitutional right of access to the courts requires prison authorities to assist inmates in the preparation and filing of meaningful legal papers by providing prisoners with adequate law libraries or adequate assistance from persons trained in the law”). But see Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (holding that Bounds did not eliminate the requirement that an inmate allege actual injury that has resulted from a deprivation of adequate legal resources before he can gain standing to sue in federal court). Because they often file as indigents, prisoners have less to lose and more to gain by bringing lawsuits than the average citizen.
This understanding of the legislative purpose contradicts the majority’s holding that a court should dismiss a plaintiffs action under section 1997e(e) even if the plaintiff is no longer incarcerated. As the Seventh Circuit has recognized, the “[ojp-portunity costs of litigation rise following release, diminishing the need for special precautions against weak suits.” Kerr, *1002138 F.3d at 323.14 If the purpose of the PLRA was to curtail frivolous prisoner litigation, then there is no reason to apply it to persons who are no longer prisoners under the meaning of the Act. Prisoners who are released while their suit is still pending immediately begin to face the same opportunity costs of prosecuting their action as everyone else. They no longer have the same free time or access to legal resources as they did while in custody. Treating former prisoners as if they were still prisoners by dismissing their complaints under section 1997e(e) not only contravenes the clear language of the statute, and Rule 15(d) of the Federal Rules of Civil Procedure, but it also fails to make any sense in light of the statutory purpose.
C.
Because today’s holding is contradicted by the clear language of the PLRA, ignores Rule 15(d) of the Federal Rules of Civil Procedure, departs radically from all applicable case law, is unsupported by the legislative history, and makes no sense in light of the statutory purpose (thus exhausting all legitimate avenues of statutory construction), I can only conclude that the majority is dissatisfied with what Congress has done in enacting section 1997e(e). The real problem the majority has in this case is that former prisoners can file suits “for mental or emotional injury suffered while in custody without a prior showing of physical injury” on the day they are released from incarceration. It is difficult to argue that Congress wanted courts to enforce the PLRA with such vigor that they should ignore the normal rules of pleading, and disallow supplements indicating that a plaintiff has been released from custody, when what „ Congress actually did was to enact a statute that ceases to apply on the same day a prisoner is released. The two notions do not gel; the majority’s “dog won’t hunt.” Reynolds v. Roberts, 207 F.3d 1288, (11th Cir.2000).
The majority has therefore sought to enhance the PLRA with an interpretation that is not supported by the statutory text. Seizing on a few passages from the legislative history (none of which are even remotely related to the issue of supplemental pleadings), the majority has tried to “put some teeth” into the PLRA, ante at 975-76 (quoting Gay v. Texas Dept. of Corrections State Jail Div., 117 F.3d 240, 242 (5th Cir.1997)), by levying one all-purpose sanction on any prisoner who seeks to prosecute a claim for mental or emotional injury, even if the PLRA no longer applies in his case. Why this dissatisfaction with the statute that Congress actually enacted? The answer can be found in the majority’s discussion of the number of prisoner fil*1003ings, bemoaning the fact that “[l]ast year alone, there were 3,465 prisoner lawsuits filed in the district courts of this circuit.” Ante at 979.15 The PLRA may go some distance in reducing the volume of prisoner litigation, but the majority has decided that it does not go far enough. So, because Congress did not quite get it right, we will “help out the legislature” today by means of a judicial amendment that takes the unprecedented step of inferring a remedy for a violation of section 1997e(e) that can be found nowhere in the statute, and that was never mentioned during the legislative debates.
Congress could have done a lot of things when it enacted the PLRA. It could have provided for criminal penalties for a violation of section 1997e(e), or a civil fine to be imposed every time a prisoner files while incarcerated. It even could have rendered Rule 15(d) inapplicable in prisoner litigation, so that a prisoner would be precluded from supplementing his complaint to reflect the fact of his release. We know that when Congress wanted to alter the Rules of Civil Procedure, as in section 1997e(c)(l) (court shall “on its own motion ... dismiss any action ... [that is] frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief”), it certainly knew how to do so. Congress, however, provided for none of these remedies for a violation of section 1997e(e). It simply provided that “[n]o Federal civil action may be brought.” Without congressional authorization, it is utterly inconceivable that the majority could infer from these words such a drastic remedy as dismissal, regardless of whether the statute actually applies.
In an effort to assist Congress in stamping out prisoner lawsuits, the majority has forgotten the one very basic, but fundamental truth that “there is no liberty if the power of judging be not separated from the legislative and executive powers.” The Federalist No. 78, at 466 (Alexander Hamilton) (Clinton Rossiter ed., 1961) (quoting Montesquieu, The Spirit of the Laws, vol. I, p. 181). Quite frankly, it is not our job to “put some teeth” into the PLRA, or any other statute that Congress enacts; our job is to follow the congressional command by enforcing the statute as written. “Courts are not authorized to rewrite a statute because they might deem its effects susceptible of improvements.” Badaracco v. Commissioner, 464 U.S. 386, 398, 104 S.Ct. 756, 764, 78 L.Ed.2d 549 (1984); see also Blount v. Rizzi, 400 U.S. 410, 419, 91 S.Ct. 423, 429, 27 L.Ed.2d 498 (1971) (“[I]t is for Congress, not this Court, to rewrite the statute.”); Korman v. HBC Florida, Inc., 182 F.3d 1291, 1296 (11th Cir.1999) (“It is not the business of courts to rewrite statutes.”); cf. Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 865, 104 S.Ct. 2778, 2793, 81 L.Ed.2d 694 (1984) (“Courts must, in some cases, reconcile competing political interests, but not on the basis of judges’ personal policy preferences.”); cf. also Chandler v. James, 180 F.3d 1254, 1275 (11th Cir.1999) (Tjoflat, J., specially concurring) (discussing the separation of powers concerns that arise when courts use the injunctive remedy beyond what Congress has prescribed). The fact that the majority thinks that it is following Congress’ purpose is no justification for encroaching upon the legislative domain by inferring remedies that cannot plausibly be drawn from the statutory language. When we blur the boundaries between the judi*1004cial and political branches, we threaten the supremacy of the legislature when it comes to the creation of law.
III.
The immediate effects of today’s decision are troubling. Despite the majority’s desire to cut down on prisoner litigation, today’s holding will simply spawn needless litigation as the district courts in this circuit are forced to dismiss a prisoner’s case without prejudice, and then reconsider the case without the physical injury component after the prisoner is released from custody. I appreciate the majority’s candor in acknowledging that because “some ... claims will be re-filed after the [prisoner] is released ..., more total effort may well be required to adjudicate those particular claims than if [the majority’s interpretation of] the section 1997e(e) bar did not exist.” Ante at 980. I doubt, however, that the majority realizes the magnitude of the “total effort” that district courts will now have to invest in implementing today’s decision. The issue of whether a prisoner can meet section 1997e(e)’s physical injury requirement may not be decided, in many cases, until summary judgment or at trial. Thus, a district court now faces the prospect of bringing its resources to bear on a prisoner’s claim, only to conclude on motion for summary judgment or at trial that, since the prisoner suffered no physical injury, it must dismiss the case. The court’s efforts will have gone for naught because its determination that there was no physical injury will be of no moment in the court’s consideration of the former prisoner’s claim, asserted in a new suit filed subsequent to his release, that he suffered mental or emotional injury while in Custody-
Following, I set out Congress’ purpose in enacting section 1997e(e). I then compare, in light of the congressional purpose, the practical effects of my interpretation of section 1997e(e), with the practical effects that will surely flow from the majority’s interpretation.
A.
As noted supra in Part II.B, the purpose of section 1997e(e) was not just to cut down on prisoner “filing.” Such a myopic view of the statute misses the forest for only one tree. The purpose of the statute was to curtail what was viewed as the largely meritless litigation (money damages suits for mental or emotional injury) being pursued by a group of people (prisoners) who face uniquely low opportunity costs in pursuing such litigation. This broad understanding of the congressional design actually imputes two, interrelated motives to Congress. In enacting the PLRA, Congress sought to (1) conserve judicial resources, and (2) continue to allow prisoners to pursue meritorious litigation.
First, Congress sought to preserve judicial resources by enacting a series of measures that function as gate-keepers to the district courts.16 Prior to the enactment of the PLRA, 28 U.S.C. § 1915(d) was the only gate-keeping mechanism that district courts had at their disposal to screen out frivolous prisoner lawsuits. That section allowed a court to dismiss a case, sua sponte, if the court was “satisfied that the action [was] frivolous or malicious.” 28 U.S.C. § 1915(d) (1994). Because Congress deemed section 1915(d) inadequate to safeguard judicial resources from the onslaught of prisoner lawsuits, it enacted several provisions of the PLRA to serve as heightened gate-keepers.
28 U.S.C. § 1915(b), for example, qualifies a prisoner’s right to bring a civil action in forma pauperis by requiring partial payment of the filing fee up-front, and then monthly payments to cover the balance of the fee. This provision increases the costs of bringing a civil action for the *1005prisoner, and thus makes it more likely that prisoners will only bring suits that have some merit. Certainly, section 1915(b) will decrease prisoner “filings.” But why is that, in the view of Congress, a good thing? The answer, of course, is because fewer “filings” means fewer judicial resources expended on prisoner lawsuits. The ultimate goal is not just to decrease prisoner “filings”; the goal is to save the judiciary the expenditure of time and resources.
The same is true of section 1997e(e). The requirement that prisoners demonstrate physical injury serves as a gate-keeping mechanism by screening out a certain class of cases — cases in which a prisoner seeks damages for mental or emotional injury only. This raises the bar on a prisoner who wants to bring a damages action while incarcerated, by forcing the prisoner to demonstrate an element (physical injury) that is not necessarily required to state a claim for relief under the Eighth Amendment.17 Thus, the district courts’ resources are preserved for cases in which a prisoner can demonstrate physical injury. A court is empowered to make an up-front determination of whether the prisoner has alleged injury sufficient to meet the section 1997e(e) requirement; if not, then the case can be disposed of without substantially taxing the court’s resources.
The second purpose animating the PLRA is Congress’ desire to continue to allow prisoners to pursue meritorious litigation. The legislative history is replete with examples of frivolous prisoner lawsuits that were so ridiculous that they would be humorous, but for the fact that they were constituting a serious drain on judicial resources. See, e.g., 141 Cong. Rec. S7498-01, S7524 (daily ed. May 25, 1995) (statement of Sen. Dole) (“[Pjrison-ers have filed lawsuits claiming such grievances as insufficient storage locker space, being prohibited from attending a wedding anniversary party, and yes, being served creamy peanut butter instead of the chunky variety they had ordered.”); 141 Cong. Rec. S14408-01, S14418 (daily ed. Sept. 27, 1995) (statement of Sen. Hatch) (“In one frivolous case ..., an inmate sued demanding that he be issued Reebok or L.A. Gear brand shoes instead of the Converse brand being issued. In another case, an inmate deliberately flooded his cell, then sued the officers who cleaned up the mess because they got his Pinochle cards wet.”); 141 Cong. Rec. S14611-01, S14626 (daily ed. Sept. 29, 1995) (statement of Sen. Reid) (among “top 10 lawsuits in Nevada filed by prisoners,” were claims that the prisoner should not be required to open his window slot when meals are served, that the delivery of mail interfered with prisoner’s usual sleeping pattern, and that the prisoner was given a size five tennis shoe, when the actual size of his foot was four and three-fourths). It is this class of litigation, frivolous prisoner lawsuits, that Congress sought to screen out. Congress had no intent to prevent meritorious suits filed by prisoners from being adjudicated in the courts.
Section 1997e(e) perfectly illustrates the congressional desire to continue to allow prisoners to bring meritorious lawsuits. Congress could have eliminated all damages actions by plaintiffs confined in a jail, prison, or other correctional facility. This would certainly have been the most effective route if Congress’ sole purpose in enacting the PLRA was to conserve judicial resources. But section 1997e(e) only affects actions brought solely for mental or emotional injury, and does not impair a *1006prisoner’s right to bring an action for physical injury. Why the distinction? Obviously, Congress made a determination that suits brought solely for mental or emotional injury were more likely to be without merit than cases in which a prisoner sustains some physical injury.
This determination certainly comports with traditional legal principles; tort law, for example, is notorious for redressing the claims of those who have undergone a nonconsensual “touching,” while virtually ignoring those who claim to have suffered some damage from “verbal harassment.” Because Congress wanted to conserve judicial resources while still allowing prisoners to pursue meritorious litigation, it identified a certain class of cases as being particularly likely to be without merit — • cases in which prisoners sued for mental or emotional injury only — and then screened off those cases as not deserving of judicial consideration.
B.
My interpretation of section 1997e(e) is faithful to the congressional purpose of conserving judicial resources while still allowing prisoners to pursue meritorious claims. Consider a case in which a prisoner alleges that prison guards physically abused him, and seeks damages for both the physical injury, and the mental or emotional distress that resulted. In one scenario, the case will move along, the parties will engage in discovery, and the defendant will move for summary judgment, contending that the prisoner has failed to demonstrate physical injury and that the case should therefore be dismissed. Before the court rules on the defendant’s motion, assume that the plaintiff is released from incarceration, and seeks to supplement his complaint to notice the fact of his release and to delete his allegation of physical injury.
If, as under my interpretation of section 1997e(e), the court has discretion to permit the supplement, then the court can adjudicate the plaintiffs claim for mental or emotional injury only. The section 1997e(e) bar will no longer apply, and the court can adjudicate the case in one proceeding. The judicial machinery will only be set in motion one time in order to dispose of the whole case.
Now consider a second scenario. It is entirely likely that many prisoners will be able to proffer enough evidence of physical injury to preclude the court from dismissing their claims for damages on motion for summary judgment. In that case, the issue of whether the prisoner suffered physical injury will go to trial. If a prisoner is released from incarceration during trial, then under my interpretation of section 1997e(e), the district judge will have discretion to allow the plaintiff to supplement his complaint, and to delete his allegation of physical injury. Because the court is able to exercise its discretion, the parties can litigate the claim for mental or emotional injury to final judgment. Again, the section 1997e(e) bar will no longer apply, and the court will only have to oversee one proceeding in order to dispose of the whole case.
The key to understanding this interpretation of section 1997e(e) is to realize that the value of the statutory provision, in terms of conserving judicial resources, depends on how quickly the district judge acts on a prisoner’s complaint, specifically, the prisoner’s allegation of physical injury. If the district judge can determine from the pleading that the prisoner has failed to allege physical injury sufficient to withstand the section 1997e(e) bar, then the litigation has not cost very much in terms of judicial resources. It is true that the prisoner will be able to re-file his claim for mental or emotional injury once he is released, and thus subject the judiciary to two, almost identical lawsuits. But the costs of dismissing the suit while the prisoner was incarcerated were not very high; therefore, the sanction of forcing the prisoner to re-file the case once he is released has not come at a high cost to the judiciary.
*1007The further along the case proceeds, the more it costs in terms of judicial resources, and the closer the date of the prisoner’s release from custody. If the case reaches the summary judgment stage or goes to trial, then a substantial amount of judicial effort has been invested in determining whether the prisoner suffered physical injury. If the prisoner is released from incarceration, and the court determines (either on summary judgment or at trial) that his evidence of physical injury is insufficient, the costs of dismissing the case, requiring the former prisoner to re-file it, and forcing the court to entertain the litigation all over again, impose a very high price on the judiciary. This is because once the case is re-filed, the court will have to address it anew. All of the court’s work in determining whether the plaintiff suffered physical injury will have been for naught, because physical injury will no longer be an element of the plaintiffs claim. This seems like an exorbitantly high price to pay merely to extract a second filing fee from the plaintiff (who may not have to pay the filing fee after all, because he will likely be able to proceed in forma pauperis). Thus, the sensible solution, and the solution obviously intended by Congress when it fashioned section 1997e(e) not to abrogate Rule 15(d), is to allow released prisoners to supplement their complaints and continue their lawsuits.
C.
Today’s holding, on the other hand, requires a district court to engage in the administrative absurdity of dismissing a case no matter what stage the litigation has reached, and regardless of whether the plaintiff has been released from incarceration, and then entertain the case anew when the former prisoner files his action again.18 In the first scenario discussed above (where plaintiff seeks to supplement his complaint to notice the fact of his release and withdraw his allegation of physical injury before summary judgment is entered), the court’s holding today will mean that the district court will lack discretion to permit the supplement. Thus, if the court resolves the issue of physical injury against the plaintiff — because it either treats the plaintiffs motion as a concession that the plaintiff cannot demonstrate physical injury, or grants partial summary judgment on the issue of physical injury — it will have to dismiss (without prejudice) the case under section 1997e(e). The plaintiff will immediately re-file, seeking damages for mental or emotional injury only. The court will then be forced to consider, in a second proceeding, the plaintiffs claim for mental or emotional injury, all because it had to dismiss the previous case under the court’s holding today. All the court’s work in the previous case will have been for naught.
The even worse scenario, of course, is where the prisoner’s case actually goes to trial. If a court cannot grant the released prisoner’s motion to supplement at trial, then the court faces the prospect of dismissing the case under section 1997e(e) (even though the plaintiff has been released from incarceration), and then adjudicating the case once again when the plaintiff re-files for mental or emotional injury. In this scenario, the court’s holding today will force the district court to engage in a full-blown trial that will ultimately serve no purpose other than requiring the plaintiff to pay a second filing fee (in the event that he is ineligible for in forma pauperis status).
The majority’s interpretation not only wastes judicial resources, it is also unfaithful to the second congressional purpose of continuing to allow prisoners to pursue *1008meritorious lawsuits. If a prisoner is able to surmount the summary judgment hurdle — that is, convince a district judge that his claim for physical injury has enough evidentiary support to warrant a fact determination — then his case is meritorious by definition. Thus, by forcing district courts to dismiss a plaintiffs case whenever it becomes apparent that the plaintiff has suffered no physical injury (even if that determination is not made until trial), the court’s holding punishes plaintiffs who did not violate section 1997e(e). It is at least arguable that if a plaintiff can get by summary judgment on the issue of physical injury, then he did not bring a case “for mental or emotional injury suffered while in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).19 It therefore seems odd to punish a plaintiff (by dismissing his case and forcing him to pay a second filing fee) after his release from incarceration, when the action, as originally brought, was meritorious. The majority punishes a whole class of plaintiffs (those who bring meritorious cases) who Congress never intended to subject to punishment.
In addition to unduly taxing district court resources, the court also imposes a burden on defendants to defend the action all over again when plaintiffs re-file. After the defendant has already invested enormous amounts of time and money in defending the lawsuit, why would the defendant ever want the court to dismiss the case without resolving all of the plaintiffs claims? If the court dismisses the action, then the plaintiff will re-file, and the defendant will have to defend a second time. Because a defendant will most likely want the court to address the plaintiffs whole case (including the plaintiffs claim for mental or emotional injury only) in one proceeding, the defendant may request the court to grant the plaintiffs motion to supplement and carry the case to final judgment. If the court granted the defendant’s request, its ruling would be insulated from appellate review under the invited error doctrine.
The majority’s sole justification for imposing on the district courts’ scarce resources is that a prisoner who violates section 1997e(e) must be made to suffer some “burden, inconvenience, or expense,” ante at 984. The sum total of this “burden, inconvenience, or expense” comes down to this: the former prisoner will have to pay a second filing fee when he refiles his claims for mental or emotional injury. There are two reasons why the majority’s “burden, inconvenience, or expense” may be no burden at all.
*1009First, because the PLRA will no longer apply, it is likely that many former prisoners will not have to pay a second filing fee, because they will be entitled to file in forma pauperis under 28 U.S.C. § 1915(a)(1). Second, even if they do have to pay the fee, this punishment will have been extracted at a disproportionate cost to the judiciary, and the defendant. As discussed above, if the district judge is forced to dismiss the case at summary judgment or trial (even though the plaintiff has been released from incarceration, and thus relieved of the burden of demonstrating physical injury), then all the time and resources invested by the court and the defendant will have been wasted. When one compares the cost of a second filing fee to the plaintiff with the costs today’s decision imposes upon the judicial system, one wonders exactly who the majority seeks to punish in this case.
IV.
For the foregoing reasons, I dissent from the court’s holding that section 1997e(e) of the PLRA required the district court to dismiss plaintiffs’ complaint, even though that section no longer applies to plaintiffs because they are no longer prisoners within the meaning of the Act. I would reinstate fully the panel opinion in this case, vacating the district court’s dismissal of claims for compensatory and punitive damages for plaintiffs Chadwick, Harris, Cook, Hooks, Nation, and Dailey, and remanding the case to the district court for further proceedings.
I concur in the court’s judgment insofar as it reinstates those parts of the panel opinion that dispose of the claims of plaintiffs Locklear, Kilgore, Langes, Brinkley, and Wade.

. The only issues remaining in this case involve plaintiffs Danny Chadwick, Frederick Harris, Lenois Cook, Willie Hooks, Farrell Nation, and William Dailey. All references to ''plaintiffs” herein refer to these six plaintiffs only.


. I concur in the majority opinion insofar as it reinstates those parts of the panel opinion that dispose of the claims of plaintiffs Samuel Locklear, Alan Kilgore, Leroy Langes, Dayton Brinkley, and James Wade. See Harris v. Garner, 190 F.3d 1279, 1281-84, 1285-90, vacated and reh’g en banc granted, 197 F.3d 1059 (11th Cir.1999).


. The complaint was filed against “Wayne Garner, Commissioner of the Georgia Department of Corrections; A.G. Thomas, Director of Facilities Division of the Georgia Department of Corrections; Duke Blackburn, Executive Assistant, Special Operations of the Georgia Department of Corrections; and Twenty-Two Unnamed Tactical Squad Officers of the Georgia Department of Corrections, in their individual and official capacities.”


. In this context, a prison "shakedown” is a systematic search of a correctional institution during which prison officials search for illegal drugs and other contraband by means of body cavity searches, searches of inmates' living quarters, and searches of other areas of the institution. For details regarding the alleged "shakedown,” see Harris, 190 F.3d at 1282-83.


. 42 U.S.C. § 1997e(e) only precludes prisoners from bringing actions for compensatory and punitive damages. It does not apply to actions for declaratory or injunctive relief. See Harris, 190 F.3d at 1287-89.


.The panel stated that the magistrate judge and district court treated the complaint as "amended” for purposes of noticing plaintiffs’ release from custody. Harris, 190 F.3d at 1284. Technically, this was an error since the magistrate judge and district court actually treated the complaint as "supplemented” under Rule 15(d); plaintiffs release from custody was a "transactionf ] or occurrence[] or event[ ] which ... happened since the date of the [original] pleading,” Fed.R.Civ.P. 15(d), and not an event which happened prior to the date of the original complaint. Only prior events are properly treated as amendments under Rule 15(a). The error is substantively unimportant, however. See Glatt v. Chicago Park Dist., 87 F.3d 190, 194 (7th Cir.1996) (holding that the standard applied to cases in which parties seek to supplement their pleadings under Rule 15(d) is the same as the *988standard applied to cases in which plaintiffs seek to amend their pleadings under Rule 15(a)).


. I am thus uncertain why the majority is not “entirely convinced that the complaint was actually amended.” Ante at 981. The majority appears suspicious of the panel’s conclusion that “the magistrate judge treated the complaint as amended” to reflect the fact of plaintiffs' release from the GDC, Harris, 190 F.3d at 1283, because
[n]o motion to amend the complaint was filed, and neither the magistrate judge nor the district court said the complaint had been amended. The plaintiffs did file a motion to withdraw their request for in-junctive relief, which simply acknowledged that there was no longer any need for an injunction in view of their release. But the court did not formally rule on that motion. Instead, the magistrate judge (whose recommendations were adopted by the district court without relevant change) concluded: “These plaintiffs cannot obtain monetary relief because they alleged only mental or emotional injuries and their injunctive claims are moot since they have been released from prison.”
Ante at 981 n.10. The majority recognizes that plaintiffs did file a motion alerting the court that they had been released from custody, and seeking to withdraw their claims for injunctive relief because their release had mooted such claims. Therefore, it is simply not true that “[n]o motion to [supplement] the complaint was filed.” Id. The motion was not titled "MOTION TO SUPPLEMENT PLAINTIFFS' COMPLAINT TO REFLECT THE FACT OF PLAINTIFFS' RELEASE FROM CUSTODY, AND TO ALERT THE DISTRICT COURT THAT PLAINTIFFS ARE NO LONGER SUBJECT TO 42 U.S.C. § 1997e(e);” plaintiffs' motion concerned, instead, their claims for injunctive relief (not covered by section 1997e(e)). But it is clear that the magistrate judge treated the complaint as supplemented for the purpose of determining whether section 1997e(e) applied to plaintiffs’ claims for compensatory and punitive damages, even though plaintiffs were no longer incarcerated; the record reflects that the magistrate judge (1) recognized in his report and recommendation to the district court that plaintiffs had been released from the custody of the GDC, and (2) recommended dismissal of plaintiffs’ claims for compensatory and punitive damages based on the erroneous conclusion that "§ 1997e(e) is applicable to the claims of prisoners who have been released.” The district court, in its order adopting the magistrate judge’s recommendations, likewise treated plaintiffs’ complaint as supplemented to reflect the fact of plaintiffs’ release, but nevertheless dismissed plaintiffs' complaint under an erroneous reading of section 1997e(e).
There is no doubt that the magistrate judge and the district court had the power, even the obligation, to treat plaintiffs’ complaint as supplemented to reflect the fact of their release. See Foman v. Davis, 371 U.S. 178, 181, 83 S.Ct. 227, 229-30, 9 L.Ed.2d 222 (1962) (courts have an obligation to read the parties' pleadings with the intent of the parties in mind); cf. Fed.R.Civ.P. 15(b) (allowing parties to amend their pleadings to conform to the evidence, either at trial or even after judgment, and stating that "[i]f evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice the party in maintaining the party’s action or defense upon the merits”). The majority’s assertion that “the requirements of Rule 15(d) were not met,” ante at 981, is curious. In Mathews v. Diaz, 426 U.S. 67, 96 S.Ct. 1883, 48 L.Ed.2d 478 (1976), the Supreme Court made clear that Rule 15(d)'s "requirements” should not be read to impede a decision on the merits because of a technical error or omission. In Mathews, as in the instant case, "[tjhere was no [formal] motion to supplement the pleadings.” Ante at 981 n. 11. Despite this omission, the Supreme Court held that
"[defective allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.” 28 U.S.C. § 1653. Although the defect in [plaintiff’s] allegations must be cured by supplemental pleading, instead of amended pleading, the statutory purpose of avoiding needless sacrifice to defective pleading applies equally to this case.... Despite [plaintiff s] failure to supplement the complaint, the District Court was aware that he had filed his application; *989since the Secretary stipulated that the application had been filed, the defect in the pleadings surely did not prejudice him.
Mathews, 426 U.S. at 75 n. 9, 96 S.Ct. at 1889 n. 9 (citations omitted) (emphasis added). As in Mathews, the district court in the instant case was obviously aware of the critical fact (that plaintiffs had been released from incarceration), since plaintiffs filed a motion alerting the court that they had been released from custody, and seeking to withdraw their claims for injunctive relief. Also, there is no reasonable argument that the court's allowance of a motion to supplement the complaint in any way prejudiced the defendants, since defendants cited Zehner v. Trigg, 952 F.Supp. 1318 (S.D.Ind.1997) (holding that section 1997e(e) applies to the claims of prisoners who have been released from custody), in their motion to dismiss plaintiffs’ complaint. Defendants, therefore, anticipated that plaintiffs' release would require them to convince the court that section 1997e(e) should bar plaintiffs’ claims for mental or emotional injury, even though plaintiffs were no longer incarcerated. Treating Rule 15(d) as if it has certain "requirements” that can never be waived by the district court, even if waiver would facilitate a proper decision on the merits, does not comport with the concept of notice pleading, and the purpose behind the Federal Rules. See infra at 991-96 (discussing the 1963 amendment to Rule 15(d) and the philosophy of the Federal Rules of Civil Procedure).


. In its discussion of the statutory language, the majority suggests that one line of cases, interpreting the full payment provision of the PLRA, does more than establish that "brought” means "commenced.” 28 U.S.C. § 1915(b)(1) (1994 & Supp. II 1996) provides that
if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of 20 percent of the greater of—
(A) the average monthly deposits to the prisoner's account; or
(B) the average monthly balance in the prisoner's account for the 6-month period immediately preceding the filing of the complaint or notice of appeal.
In Gay v. Texas Dept, of Corrections State Jail Div., 117 F.3d 240 (5th Cir.1997), and in Robbins v. Switzer, 104 F.3d 895 (7th Cir.1997), the Fifth and Seventh Circuits held that this part of the PLRA requires former prisoners to pay amounts due under the statute through the time of their release in order to continue prosecuting claims filed while in custody. This interpretation of section 1915(b)(1) makes sense because, as the D.C. Circuit has observed, if a prisoner has not complied with the filing fee provisions of the statute, he still has "past due, unmet obligations” even if he is later released. In re Smith, 114 F.3d 1247, 1251-52 (D.C.Cir.1997). All of the circuits interpreting section 1915(b)(1) recognize that the statute ceases to apply when a prisoner is released; it has not been applied to require prisoners to pay fees that would accrue after the prisoner is released. As the D.C. Circuit held in Smith,
[plaintiff's] liability for the PLRA fees that should have been paid prior to his release from prison under § 1915(b) [should] be calculated, and [plaintiff] must pay that amount.... However, [plaintiff] may rely on in forma pauperis status for the balance of the filing fee ..., as his current poverty does not pose a bar to relief, except with respect to past due amounts under the PLRA that were assessed based upon a calculation that Smith had means to pay them when due.
Id. at 1252 (citations omitted); see also Robbins, 104 F.3d at 898 ("[I]f according to the trust account statements [plaintiff] could (and therefore should) have paid $50 at the time he filed his appeals, and the trust accounts received no income before his release, then he must pay $50 now and may apply for in forma pauperis status on the balance. How much [plaintiff] actually must prepay depends on the application of the formula in § 1915(b) to the balances and income of his trust account through the day of his release.”). It is reasonable to require former prisoners to meet past due obligations that constitute a condition precedent to their ability to bring suit, even after they have been released from custody. The full payment provision of section 1915(b)(1) is not being applied to them as former prisoners, but as persons who have incurred a debt that has not yet been satisfied. In the instant case, the majority uses section 1997e(e) to bar plaintiffs claims, even though the statute no longer applies in their cases. The majority’s analogy would work if Congress had provided for a civil fine for violations of section 1997e(e) (e.g., a fine of $10 for each pre-release filing); in that circumstance, even after his release a former prisoner would still owe the fine for filing while incarcerated, because the fine owed would constitute a past due amount. But it seems odd to suggest, as the majority does, that plaintiffs in the instant case are owed a "past due dismissal” because they filed while incarcerated. Cf. Murphy v. Magnusson, No. Civ. 98-439-P-C., 1999 WL 615895 (D.Me. July 27, 1999) (refusing to dismiss plaintiff's claim filed while incarcerated even though plaintiff had not complied with the administrative exhaustion requirement of 42 U.S.C. § 1997e(a), because plaintiff had since been released from custody; "where Plaintiff could immediately refile his claims without exhausting administrative remedies ... it would not serve judicial efficiency to dismiss Plaintiff's Complaint. Because circumstances have changed such that Plaintiff is no longer required ... to exhaust administrative procedures, the Court will not now require Plaintiff to exhaust available administrative remedies.”).


. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close of business on September 30, 1981.


. The majority makes the remarkable assertion that the approach taken in M.G.B. Homes is “problematic,” and suggests that the "continuing validity” of the case may be in doubt in light of the Supreme Court's decision in Freeport-McMoRan, Inc. v. KN Energy, Inc., 498 U.S. 426, 111 S.Ct. 858, 112 L.Ed.2d 951 (1991). Ante at 984. Freeport-McMoRan had nothing to do with a federal court’s ability to allow a plaintiff to supplement his complaint to cure a jurisdictional defect in the original pleading when, as in M.G.B. Homes and in the instant case, the court's jurisdiction is premised on the existence of a federal question. In that case, the Supreme Court merely reaffirmed the longstanding rule that "diversity of citizenship is assessed at the time the action is filed.... [I]f jurisdiction exists at the time an action is commenced, such jurisdiction may not be divested by subsequent events.” Id. at 428, 111 S.Ct. at 860. As I explain infra at 995 n. 11, the issue of diversity jurisdiction implicates unique considerations that do not apply in cases in which the federal court’s jurisdiction is premised on the existence of a federal question. It seems odd for the majority to assert casually that the “continuing validity” of M.G.B. Homes is in doubt, when the only evidence the majority cites for that proposition is a Supreme Court case that is clearly inapposite.


. The majority analogizes the instant case to a situation in which the federal court has jurisdiction over a claim only because of the diversity of the parties’ citizenship, and states, correctly, that "only citizenship of the original parties ... matters for purposes of determining whether diversity jurisdiction exists.” Ante at 983. The unique considerations involved in addressing the existence of diversity jurisdiction, including concerns over parties acting strategically to defeat the statutory requirement, see Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374, 98 S.Ct. 2396, 2403, 57 L.Ed.2d 274 (1978), make necessary a "brightline policy of determining diversity as of the date of commencement of the action.” 13B Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3608 (2d ed.1984).
This is not a diversity case, but a case in which our jurisdiction is premised upon the existence of a federal question of no less than constitutional dimension; plaintiffs sued for violations of their Fourth, Eighth, and Fourteenth Amendment rights. Therefore, the diversity analogy is inapposite. The distinction between diversity and federal question jurisdiction, as it relates to the issue of whether parties can supplement their pleadings to cure a jurisdictional defect, is made clear by the myriad cases I cite that allow plaintiffs to supplement their original complaints with notice that, since filing, they have fulfilled the jurisdictional prerequisites to bring suit.
*996These cases include Supreme Court precedent which explicitly states, in a case in which the Court’s jurisdiction was premised on the existence of a federal question, that
"[defective allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.” 28 U.S.C. § 1653. Although the defect in [plaintiff's] allegations must be cured by supplemental pleading, instead of amended pleading, the statutory purpose of avoiding needless sacrifice to defective pleading applies equally to this case.
Mathews, 426 U.S. at 75 n. 9, 96 S.Ct. at 1889 n. 9.
The majority is correct to note that just as this is “not a diversity case ..., neither is it a social security case or a copyright case.” Ante at 984. But that is not the point. The point is that this is a case in which our jurisdiction is premised on the existence of a federal question, and not a case in which we have jurisdiction only because the parties are diverse. Plaintiffs did not attempt to supplement their complaint to notice the fact of their acquired diversity; they sought to supplement their complaint to notice the fact that a federal law (section 1997e(e)) no longer applies in their case.


. The majority calls this “no remedy’’ at all, ante at 984, because the practical effect of such a holding is that plaintiffs who have been released from incarceration following their violation of section 1997e(e) will suffer no sanction (other than the burden of alerting the court to the fact of their release). The majority states, ”[w]e disagree, because we do not think the way to enforce congressional enactments is by removing any burden, inconvenience, or expense from those who violate them.” Ante at 984. Much like the rest of the majority opinion, this sounds good at first blush but it is ultimately without substance. First, the judicial task is to enforce Congress' enactments as written, not to dream up "bur-dents], inconvenience[s], [and] expense[s]” to levy on those who violate the congressional command. Where Congress has given us no indication that the remedy we would like to pursue is available under the statute, then it is a violation of the separation of powers for us to enact a remedial scheme that was never envisioned by the legislature. Second, for all its grandstanding about the need to sanction disobedient plaintiffs, the sum total of the “burden[s], inconvenience[s], [and] ex-penséis]” that the majority has imposed is a second filing fee on plaintiffs, when they refile their suit after being released from incarceration. Finally, as discussed infra in Part III, the real ”burden[s], inconvenience^], [and] expense[s]” that flow from the majority's holding are going to be visited upon the judiciary, when courts are forced to dismiss suits (sometimes at summary judgment or at trial), and then go through the administrative nightmare of entertaining the same suit again when the plaintiff re-files his action.


. The absence of textual support (and the resort to congressional intent) becomes especially apparent when the majority attempts to *1000distinguish Mathews and all the other cases I cite for the proposition that plaintiffs in the instant case should be allowed to supplement their complaint under Rule 15(d) of the Federal Rules of Civil Procedure. See ante at 983. The difference between all of those cases and the instant case, we are told, is that “in this case permitting the plaintiffs to proceed would undermine the statutory purpose of prohibiting these types of claims Ante at 983. “Congressional intent” is a tricky thing. Ever since the Legal Realist movement of the early 20th Century, scholars have criticized the whole concept of a legislative "intent” or "purpose” as undiscoverable at best, and at worst, a facade used by activist judges that can be endlessly manipulated in the service of a judge's personal policy preferences. See, e.g., Max Radin, “Statutory Interpretation,” 43 Harv. L.Rev. 863, 870-71 (1930) ("That the intention of the legislature is undiscoverable in any real sense is almost an immediate inference from a statement of the proposition. The chances that several hundred men each will have exactly the same determinate situations in mind as possible reductions of a given [statutory issue], are infinitesimally small.... Even if the contents of the minds of the legislature were uniform, we have no means of knowing that content except by the external utterances or behavior of these hundreds of men, and in almost every case the only external act is the extremely ambiguous one of acquiescence, which may be motivated in literally hundreds of ways....”). Perhaps this is one reason why, in recent years, the federal courts have turned more and more to focus on the text of a statute, as opposed to the statutory purpose (often revealed in the legislative history). Though congressional intent (and legislative history) still have a legitimate place in the interpretive enterprise, this court has embraced the notion that we should always begin with the statutory text, and that where the congressional command is clear, we should follow the statute as enacted. See United States v. Gilbert, 198 F.3d 1293, 1298 (11th Cir.1999) ("We begin our construction of the Hyde Amendment where courts should always begin the process of legislative interpretation, with the words of the statutory provision themselves."); Kay v. Apfel, 176 F.3d 1322, 1325 (11th Cir.1999) ("We begin, as we must, with the statutory text itself.”); United States v. Pielago, 135 F.3d 703, 712 (11th Cir.1998) ("We begin, as always, with the text of the Sentencing Guidelines.”); Hunter v. United States, 101 F.3d 1565, 1574 (11th Cir.1996) ("We begin where courts interpreting statutory and rule provisions should, with the language of the provisions.”).
In the instant case, it is clear that Congress did not abrogate Rule 15(d) when it enacted section 1997e(e). No such abrogation is mentioned in the statutory text. Therefore, under our normal mode of statutory interpretation, we would allow plaintiffs to supplement their complaint to notice the fact of their release, and continue their lawsuit against employees of the GDC. This result is certainly not "absurd,” such that we might be entitled to reformulate the statute. See Rector, Holy Trinity Church v. United States, 143 U.S. 457, 12 S.Ct. 511, 36 L.Ed. 226 (1892). The result the majority reaches, requiring a court to dismiss and then open the plaintiffs’ case anew when plaintiffs re-file their action, seems far more bizarre than simply allowing the suit to continue since section 1997e(e) no longer applies in the case. Because the text is clear, and the obvious result is not absurd, it is troubling that a court that has so adamantly embraced a textualist mode of statutory interpretation should now base its decision almost entirely on statutory "purpose.” See ante at 983. The difference between the majority position and my own is not "ciystalized in [my] proposition that a prisoner who files his claim in direct contravention of section 1997e(e) while he is incarcerated ought to be allowed to continue with that claim after release, because '[prisoners who are released while their suit is still pending immediately begin to face the same opportunity costs of prosecuting their action as everyone else.’ ” Ante at 982. The fact that the majority thinks that this is the crucial difference only exposes the degree to which the majority has eschewed the text of section 1997e(e), and has gotten carried away by considerations of policy-


. Aside from the majority’s bald assertion that "the Seventh Circuit would reach ... the same [result as the majority reaches today,]" ante at 975 (thus invoking the "thin air” doctrine, see Carlisle v. United States, 517 U.S. 416, 429, 116 S.Ct. 1460, 1468, 134 L.Ed.2d 613 (1996)), there is no indication that the Seventh Circuit would agree with the majority’s holding today under the reasoning of Kerr. In that case, Judge Easterbrook went on at some length about the need for courts to "implement the [statutory] language actually enacted." Kerr, 138 F.3d at 323. In response to the district court's argument that "common sense” necessitated that section 1997e(e) bar the claims of former prisoners who had been released from custody, the court responded:
"Common sense” is a treacherous guide to statutory interpretation. One person’s "common sense” is another’s bete noire. Statutes are compromises among legislators who may hold incompatible conceptions of the public weal. Some legislators opposed the PLRA outright; others wanted more sweeping restrictions on prisoners’ litigation; the actual statute satisfied few completely. Instead of relying on "common sense”, which is an invitation to treat the law as if one side or the other had its way, a court should implement the language actually enacted — provided the statute is not internally inconsistent or otherwise absurd.
Id. How this language could support the majority's contention that we should extend the PLRA to cover suits by former prisoners to whom the statute no longer applies, by reading the statute to preclude supplemental pleadings to notice the fact of the prisoners' release, escapes me.


. I dislike frivolous prisoner litigation as much as my colleagues do. Suits that are truly meritless (such as Eighth Amendment claims that prisoners have a constitutional entitlement to chunky peanut butter, see 141 Cong. Rec. S14408-01, S14413 (daily ed. Sept. 27, 1995) (statement of Sen. Dole)) impair the courts' judicial resources, and increase overall delay — at both the trial and appellate levels — in a circuit that is already extraordinarily burdened. Frustration with frivolous lawsuits, however, does not give us the authority to enact legislation to cure the problem. We are bound by Congress’ enactments, and where Congress has spoken to the question of remedies, we may go no further.


. In enacting the PLRA, Congress also sought to preserve state court resources. Because this case focuses on litigation in the federal courts, I tailor my remarks accordingly-


. As Justice Blackmun wrote in Hudson v. McMillian, "[i]t is not hard to imagine inflictions of psychological harm — without corresponding physical harm — that might prove to be cruel and unusual punishment.” He cited as an example, "Wisniewski v. Kennard, 901 F.2d 1276, 1277 (5th Cir.) (guard plaining revolver in inmate’s mouth and threatening to blow prisoner's head off), cert. denied, 498 U.S. 926, 111 S.Ct. 309, 112 L.Ed.2d 262 (1990).” Hudson v. McMillian, 503 U.S. 1, 16, 112 S.Ct. 995, 1004, 117 L.Ed.2d 156 (1992) (Blackmun, J., concurring).


. As opposed to the majority's somewhat exotic hypothetical where a prisoner is confined, and then released, and then picked up again and jailed, and then bailed out, and then returned to prison, ante at 978, the spectacle of a court dismissing an action, just so it can entertain the action again when the former prisoner files his action anew is not hypothetical; it is the result of the majority opinion.


. There are two ways that one could read section 1997e(e)'s proscription on bringing suits for mental or emotional injury suffered while in custody without a prior showing of physical injury. One could interpret the provision as precluding a prisoner from bringing all damages actions in which the trier of fact does not ultimately find that the prisoner suffered physical injury. Alternatively, one could read the statute as precluding only those lawsuits in which the prisoner does not have enough evidence of physical injury to get past summary judgment. It seems unlikely that Congress intended the first interpretation. The issue of whether the prisoner intentionally violated section 1997e(e) would become irrelevant to the statutory construction, because if the prisoner has enough evidence of physical injury to surpass the summary judgment hurdle, he obviously did not intend to violate the statute when he filed his suit. If a district court does not grant summary judg-men! to the defendant, then when the prisoner brought the action, the case was meritorious enough to preclude a district judge from throwing it out. Whether the prisoner's violation of section 1997e(e) was intentional, however, must at least play some role in our interpretation; this is because, as discussed supra, in enacting section 1997e(e) Congress only intended to screen out frivolous suits from the district courts' dockets. The focus was on punishing those prisoners who repeatedly abuse the judicial process by filing claims that are patently without merit. This does not mean that we should impose some mens rea requirement on the functioning of section 1997e(e). But the issue of intent, as it relates to whether a prisoner's case is so frivolous that he obviously knew he was violating section 1997e(e) when he brought the action, is relevant to determining whether a violation has actually occurred.